Fourth Court of Appeals
                                San Antonio, Texas
                                    December 20, 2022

                                   No. 04-22-00292-CR

                                  David CASTILLO, Jr.,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 365th Judicial District Court, Zavala County, Texas
                          Trial Court No. 20-01-003847-ZCRAJA
                     Honorable Amado J. Abascal III, Judge Presiding


                                      ORDER
       On December 16, 2022, appellant filed a motion requesting leave to correct certain
typographical errors on page 13 of his appellant’s brief. The motion is GRANTED.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court